Citation Nr: 1231600	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  08-26 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Boston, Massachusetts



THE ISSUE

Entitlement to an initial compensable evaluation for the service-connected eczematoid dermatitis.



REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services



ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 2003 to October 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the RO.

The Veteran was scheduled for a Board hearing in April 2011, but failed to report without explanation.  The hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2011).

In November 2011, the Board remanded the Veteran's appeal to schedule a VA examination and acquire medical records.

The Virtual VA paperless claims processing system includes VA treatment records dated October 2007 through December 2009.  It does not reveal any additional documents pertinent to the present appeal.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Board remanded the case in November 2011, in part, to schedule a VA examination.  While the Veteran was scheduled for a November 2011 examination, the record indicated that he had declined to attend the examination and indicated that he no longer wished to pursue his appeal.  See December 2011 Report of General Information.

In an effort to verify that the Veteran wished to withdraw his claim, the AMC mailed a letter dated December 2011 that requested documentation of his intent to withdraw.  No response has been received at this time.  

In addition, the AMC's phone call to the Veteran in January 2012 to verify his intent to withdraw the appeal went unanswered.

To the extent that the record does not clearly reflect the Veteran's intention to withdraw his appeal in accordance with 38 C.F.R. § 20.204, further clarification is needed.  

Moreover, in the November 2011 remand, the Board observed that the Veteran was taking corticosteroids for a skin disorder.  A review of the Virtual VA record reveals that he received VA treatment in May 2008 during a flare-up of eczema.  The Board also notes that, during the treatment session, the Veteran reported that he had seen a dermatologist.

While the records of VA treatment were obtained, an attempt also should be made to secure the Veteran's private medical treatment records.

In determining that additional VA examination was required, the Board's November 2011 remand observed that some skin disorders have active and inactive stages, or are subject to remission and recurrence and that an examination during an outbreak was necessary.  See Ardison v. Brown, 6 Vet. App. 405 (1994); Bowers v. Derwinski, 2Vet. App. 675 (1992).  

The record shows that the Veteran was last afforded a VA examination in March 2008, but it is not clear whether the examination was performed during a flare-up of the service-connected disability.  

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran in order to clarify whether he wishes to withdraw his claim.  A copy of this letter should be mailed to the Veteran's representative.

2.  Then, depending on his response, the RO should take all required action to contact the Veteran in order to obtain information referable to any outstanding records referable to treatment received for the service-connected skin disorder since service.

Based on his response, the RO should attempt to procure copies of all records from any identified treatment source that are not presently on file.

The Veteran also should be notified that he may submit medical evidence or treatment records to support his claims.

3.  Then, the RO should once again have the Veteran scheduled for a VA examination to determine the current severity of the service-connected eczematoid dermatitis.  If the Veteran declines the examination or fails to report for the scheduled examination, then this should be documented in the claims file.

The claims file must be made available and reviewed by the examiner, and he/she must acknowledge such review in the examination report.  The examiner should elicit from the Veteran and record a complete medical history.

The examiner should report all manifestations and symptoms of the eczematoid dermatitis, to include describing the full extent of skin changes during activity.  The examiner should examine the Veteran's entire body and report the percentage of the entire body affected by the skin disorder and report the percentage of the exposed areas of the body affected by each skin disorder.

The examiner should document the treatment for the skin disorder, including the duration and frequency of use of any systemic therapy such as corticosteroids or other immunosuppressive drugs.  The examiner should render an opinion as to whether the use of topical corticosteroid cream is systemic therapy.

The examiner also should report whether the skin disorder causes scarring or disfigurement of the head, face, or neck, and if so, the examiner should report if any of the following manifestations or characteristics of disfigurement are found: scar of 5 inches or more (13 or more cm) in length; scar at least one quarter inch (0.6 cm) wide at its widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); or skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

The examiner then should report whether the skin disorder causes visible or palpable tissue loss or gross distortion or asymmetry of features or paired sets of features (nose, chin, forehead, eyes including eyelids, ears, auricles, cheeks, lips).

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  After completing all indicated development, the RO should readjudicate the claim for increase in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish the Veteran and his representative with a fully responsive Supplemental Statement of the Case and afford them a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

